         Case 1:20-cr-00007-DLC Document 23 Filed 05/21/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------X
                                         :
 UNITED STATES OF AMERICA,               :
                                         :
                -v-                      :               20Cr0007 (DLC)
                                         :
 HECTOR TOLENTINO and ERICKSON           :                    ORDER
 HERNANDEZ ALMONTE,                      :
                                         :
                           Defendants.   :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     An Order of May 6, 2020, excluded time under the Speedy

Trial Act until September 8, 2020, and required any objection to

the Order to be filed by May 15.         No objection has been

received.     The Court has received the May 8, 2020 letter from

newly retained counsel Barry Goldberg and an affidavit dated May

15 from assigned counsel Stephen Turano confirming that

defendant Erickson Hernandez Almonte (“Almonte”) desires to have

Mr. Goldberg represent him in this case.          Accordingly, it is

hereby

     ORDERED that Mr. Turano is relieved as counsel for Almonte

and Mr. Goldberg’s appearance is accepted.

     IT IS FURTHER ORDERED that the trial in this matter is

scheduled for September 8, 2020, subject to further revision of

the schedule in light of the COVID-19 pandemic and any Standing
         Case 1:20-cr-00007-DLC Document 23 Filed 05/21/20 Page 2 of 2



Order of this Court that may be issued relating to the conduct

of criminal jury trials.

    IT IS FURTHER ORDERED that counsel for each of the

defendants shall advise this Court by August 21, 2020, whether

the defendant wishes to enter a plea of guilty or to proceed to

trial.

Dated:      New York, New York
            May 21, 2020


                                    ____________________________
                                             DENISE COTE
                                    United States District Judge




                                       2
